13‐236‐ag 
Efstathiadis v. Holder 

 13‐236‐ag 
Efstathiadis v. Holder 


                                  In the
              United States Court of Appeals
                          For the Second Circuit
                                       
                             August Term, 2013 
                               No. 13‐236‐ag 

          CHARALAMBOS EFSTATHIADIS AKA Harry Efstathiadis, 
                        Petitioner‐Appellant, 

                                    v. 

           ERIC H. HOLDER, JR., United States Attorney General, 
                          Respondent‐Appellee. 
                                      

                    Petition for review of a final decision 
                   of the Board of Immigration Appeals. 
                                        
                                        
                          ARGUED: JANUARY 16, 2014 
                             DECIDED: MAY 20, 2014 
                                        
                                        
           Before: STRAUB, HALL and LIVINGSTON, Circuit Judges. 
                            

     The Board of Immigration Appeals held that Appellant was 
removable due to prior convictions for crimes involving moral 
                       EFSTATHIADIS V. HOLDER 

turpitude.  We determine that whether or not Appellant’s prior 
crimes involved moral turpitude implicates an unsettled issue of 
Connecticut law and that we are unable to predict how the 
Connecticut courts would resolve the issue.  Specifically, we are 
unable to determine what level of mens rea applies to the lack of 
consent element of a conviction for sexual assault in the fourth 
degree pursuant to Connecticut General Statute § 53a‐73a(a)(2).  
      Accordingly, we certify questions resolving this issue to the 
Connecticut Supreme Court. 
                                    
                                    
                  ROBERT C. ROSS, Esq., West Haven, CT, for 
                  Appellant. 

                   JESSICA R. C. MALLOY, Trial Attorney (Stuart F. 
                   Delery, Assistant Attorney General, on the brief, 
                   Douglas E. Ginsburg, Assistant Director, on the 
                   brief), United States Department of Justice, for 
                   Appellee. 
                                     

PER CURIAM: 

      Charalambos Efstathiadis is a citizen of Greece who emigrated 

to the United States on or about December 22, 1967, and is a legal 

permanent resident.  On October 19, 2005, Efstathiadis pled guilty to 

four counts of sexual assault in the fourth degree under Connecticut 

General Statute § 53a‐73a(a)(2).  C.G.S. § 53a‐73a(a)(2) criminalizes 



                                  ‐2‐ 
                       EFSTATHIADIS V. HOLDER 

subjecting “another person to sexual contact without such other 

person’s consent.”  “Sexual contact” is further defined as contact 

“with the intimate parts of a person not married to the actor for the 

purpose of sexual gratification of the actor or for the purpose of 

degrading or humiliating such person.”  C.G.S. § 53a‐65(3). 

      On January 7, 2009, the United States commenced removal 

proceedings against Efstathiadis pursuant to 8 U.S.C. 

§ 1227(a)(2)(A)(ii), which provides that an alien who “is convicted of 

two or more crimes involving moral turpitude, not arising out of a 

single scheme of criminal misconduct, . . . is deportable.”  On April 

8, 2009, Michael W. Straus, Immigration Judge, determined that 

C.G.S. § 53a‐73a(a)(2) was not a crime involving moral turpitude 

(“CIMT”) because “the Connecticut statute does not appear to 

require that the actor know that his actions were not consented to by 

the victim.”  Oral Decision of the Immigration Judge at 5, Joint 

App’x Vol. 1, at 173 (Dkt. No. 34).  The Board of Immigration 




                                  ‐3‐ 
                                       EFSTATHIADIS V. HOLDER 

Appeals (“BIA”) reversed on October 22, 2010, on two alternate 

grounds.  First, the BIA found that C.G.S. § 53a‐73a(a)(2) was a CIMT 

because “the requirement of acting for the purpose of sexual 

gratification of the actor or an intention to degrade or humiliate the 

victim presents a realistic probability that the perpetrator had an evil 

intent.”  Decision of the BIA, at 2, Joint App’x Vol. 1, at 128.  Second, 

the BIA applied the Attorney General’s decision in In re Silva‐

Trevino, 24 I. & N. Dec. 687 (Nov. 7, 2008), available at 2008 WL 

4946455, to go beyond the modified categorical approach and 

consider the underlying facts of Efstathiadis’ conviction.1  Decision 

of the BIA, at 2, Joint App’x Vol. 1, at 128.  Because the BIA’s 

decision was non‐final, there was a second round of decisions in 

which, on December 26, 2012, the BIA ultimately applied its 2010 

decision as the “law of the case.” 

                                              
1 We do not reach the validity of In re Silva‐Trevino because we certify 
questions to the Connecticut Supreme Court that may, depending on the 
answers, resolve this case. 



                                                 ‐4‐ 
                       EFSTATHIADIS V. HOLDER 

                              DISCUSSION 

I.    Jurisdiction & Standard of Review 

      We have jurisdiction over appeals from “a final order of 

removal.”  8 U.S.C. § 1252(a)(1), (a)(2)(D).  Under the somewhat 

tortuous jurisdictional provisions of Title 8, however, we lack 

jurisdiction “to review any final order of removal against an alien 

who is removable by reason of having committed” certain criminal 

offenses, including criminal offenses that constitute CIMTs.  8 U.S.C. 

§ 1252(a)(2)(C).  Our jurisdiction is reinstated where we are called 

upon to “review . . . constitutional claims or questions of law.”  8 

U.S.C. § 1252(a)(2)(D).  Put another way, “[w]e retain jurisdiction . . . 

to determine whether this jurisdictional bar applies.”  James v. 

Mukasey, 522 F.3d 250, 253 (2d Cir. 2008); see Alsol v. Mukasey, 548 

F.3d 207, 210 (2d Cir. 2008) (“Thus, we retain jurisdiction to decide 

the question of law regarding whether this jurisdictional bar applies 

. . . .”).  In sum, we have jurisdiction to determine whether C.G.S. 

§ 53a‐73a(a)(2) is a CIMT. 


                                   ‐5‐ 
                        EFSTATHIADIS V. HOLDER 

      “While this Court gives substantial deference to the BIA’s 

interpretation of the [Immigration and Nationality Act], a statute it 

is charged with administering, we review de novo its interpretation 

of state and federal criminal laws.”  Santana v. Holder, 714 F.3d 140, 

143 (2d Cir. 2013); see Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009) 

(announcing the same standard of review).  Specifically, “[b]ecause 

the BIA has expertise applying and construing immigration law, we 

afford Chevron deference to its construction of undefined statutory 

terms such as ‘moral turpitude.’  However, . . . the BIA has no 

expertise in construing federal and state criminal statutes, and so we 

review de novo the BIA’s finding that a petitioner’s crime of 

conviction contains those elements which have been properly found 

to constitute a CIMT.”  Gill v. I.N.S., 420 F.3d 82, 89 (2d Cir. 2005) 

(internal citations omitted). 

      Because the BIA’s 2012 decision adopted the reasoning of the 

BIA’s non‐final 2010 decision, we effectively review the BIA’s 2010 




                                   ‐6‐ 
                       EFSTATHIADIS V. HOLDER 

decision.  See Chupina v. Holder, 570 F.3d 99, 105 (2d Cir. 2009) (per 

curiam) (dismissing appeal from non‐final order of removal, but 

noting that exhausted claims would be preserved in a proper appeal 

when a final order is issued); Weng, 562 F.3d at 513 (“Because the 

BIA adopted and affirmed the IJ’s decision, we review the two 

decisions in tandem.”); Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 

2005) (stating the same principle). 

II.   Merits 

      Whether a prior conviction constitutes a CIMT turns on 

whether the crime is “inherently base, vile, or depraved.”  Mendez v. 

Mukasey, 547 F.3d 345, 347 (2d Cir. 2008).  Because “[i]t is in the 

intent that moral turpitude inheres,” the focus of the analysis is 

generally “on the mental state reflected” in the statute.  Gill, 420 F.3d 

at 89; see Mendez, 547 F.3d at 347 (“Whether a crime is one involving 

moral turpitude depends on the offender’s evil intent or corruption 

of the mind.” (internal quotation marks omitted)). 




                                   ‐7‐ 
                        EFSTATHIADIS V. HOLDER 

      In making this determination, we apply a categorical 

approach that “look[s] not to the facts of” the particular case, “but 

instead to whether [the offense] categorically fits within” the 

definition of a CIMT.  See Moncrieffe v. Holder, 133 S. Ct. 1678, 1684 

(2013).  Where the state statute “contain[s] several different crimes, 

each described separately, . . . a court may determine which 

particular offense the noncitizen was convicted of by examining the 

charging document[,] . . . plea agreement[, and] plea colloquy,” 

among other documents in the judicial record.  Id.; see Wala v. 

Mukasey, 511 F.3d 102, 107‐08 (2d Cir. 2007) (applying the same 

standard in a CIMT case).  We refer to this as the “modified 

categorical approach.”  See United States v. Beardsley, 691 F.3d 252, 

258 (2d Cir. 2012); Akinsade v. Holder, 678 F.3d 138, 144 (2d Cir. 2012).   

      Here, there is no dispute that although the statute under 

which Efstathiadis was convicted—C.G.S. § 53a‐73a—contains 

several subparts, the record clearly establishes his conviction for 




                                   ‐8‐ 
                        EFSTATHIADIS V. HOLDER 

sub‐part (a)(2).  C.G.S. § 53a‐73a(a)(2), in turn, is informed by the 

statutory definition of “sexual contact,” which contains two alternate 

intent elements: acting “for the purpose of sexual gratification of the 

actor or for the purpose of degrading or humiliating such person.”  

See C.G.S. § 53a‐65(3).   

      The parties do not address which of these two possible 

intentions underlie Efstathiadis’ conviction.  We do not decide the 

issue because the differences between the categorical and modified 

categorical approaches have no impact on our determination to 

certify.  Pursuant to either approach, our focus is on the question of 

whether or not “the minimum conduct criminalized by the statute” 

would support classification of a crime as a CIMT.  Moncrieffe, 133 S. 

Ct. at 1684; see Gill, 420 F.3d at 89 (“[T]o constitute a CIMT, a 

criminal category must by definition, and in all instances, contain 

each of those elements that constitute a CIMT.”).  For the reasons we 

discuss below, we are left uncertain whether the “minimum 




                                   ‐9‐ 
                                       EFSTATHIADIS V. HOLDER 

conduct” necessary to sustain a conviction involving either possible 

intention supports the classification of C.G.S. § 53a‐73a(a)(2) as a 

CIMT.   

           C.G.S. § 53a‐73a(a)(2) outlines three elements—sexual contact, 

for a prohibited purpose, and without consent.  Connecticut courts 

have not added a complicating judicial gloss but have applied the 

statute as written.  See, e.g., State v. McGee, 4 A.3d 837, 843 (Conn. 

App. Ct. 2010) (reciting the statutory definitions given above); State 

v. Montoya, 954 A.2d 193, 198 (Conn. App. Ct. 2008) (same).  The 

Connecticut Criminal Jury Instructions2 also identify three 

elements—sexual contact, “specific intent” either to obtain sexual 

gratification or to degrade or humiliate the complainant, and “the 
                                              
2 These model instructions are published on the Connecticut Judiciary’s 
official website and appear to be produced by a committee of judges “as a 
guide for judges and attorneys in constructing charges and requests to 
charge and as a general reference to criminal offenses and their elements. 
The use of these instructions is entirely discretionary and their publication 
by the Judicial Branch is not a guarantee of their legal sufficiency.”  
Criminal Jury Instructions Home, 
http://www.jud.ct.gov/JI/criminal/default.htm (last visited May 19, 2014). 



                                                 ‐10‐ 
                        EFSTATHIADIS V. HOLDER 

complainant did not consent to the sexual contact.”  Crim. Jury 

Instructions § 7.1‐12.  Neither the statute, nor the cases applying the 

statute, nor the model jury instructions requires any jury finding of 

mens rea with regard to the lack of consent element.   

      Generally speaking, mens rea refers to the degree of mental 

culpability with which a defendant committed the acts underlying a 

conviction and comes in four basic types (intent, knowledge, 

recklessness, negligence), with a crime in which mens rea is not 

required being referred to as a “strict liability” offense.  See United 

States v. Figueroa, 165 F.3d 111, 114 n.3 (2d Cir. 1998) (“The types of 

mental states required for criminal convictions range from 

purposefulness (or intention) to knowledge, recklessness or 

negligence.  In some limited circumstances, when the penalties 

attached to a violation are low and the reputational effects of a 

conviction are minimal, Congress may also create true ‘strict 




                                   ‐11‐ 
                        EFSTATHIADIS V. HOLDER 

liability’ crimes, which have no mens rea requirement at all.” 

(internal citation omitted)).   

      The level of mens rea attributable to a given act is of vital 

importance to the culpability we assign to that act.  For example, 

under Connecticut law, to be convicted of either murder or 

manslaughter a defendant must actually “cause the death” of the 

victim, but for a murder conviction this act must be undertaken with 

“the intent to cause the death,” whereas for manslaughter, the 

“intent to cause serious physical injury” will suffice.  Compare C.G.S. 

§ 53a‐54a(a) (murder) with C.G.S. § 53a‐55(a)(1) (manslaughter).  

Thus, the mens rea attributable to an act answers the fundamental 

question of whether the act was intentional, a reasonable mistake, or 

a mistake that should have been avoided. 

      Each element of a crime may require a different level of mens 

rea or none at all.  Here, C.G.S. § 53a‐73a(a)(2) unambiguously 

provides for a mens rea component with respect to the sexual contact 




                                   ‐12‐ 
                        EFSTATHIADIS V. HOLDER 

element by requiring that the contact be with one of two prohibited 

purposes (intentions).  What is unclear, by contrast, is what level of 

mens rea, if any, applies to the lack of consent element.  For example, 

if the requisite mens rea were knowledge, then the prosecution 

would be required to prove that a defendant knew that the victim 

did not consent.  If the requisite mens rea were negligence, then the 

prosecution would need to prove that a reasonable person in the 

defendant’s position would have known that the victim did not 

consent, even if the defendant did not actually know.  Alternatively, 

C.G.S. § 53a‐73a(a)(2) may not have a mens rea component with 

regards to lack of consent, i.e., strict liability may attach to that 

element.  In this circumstance, the “minimum conduct” required to 

sustain a conviction would be sexual contact with the intent to 

receive sexual gratification, or to humiliate, under circumstances 

where the victim did not consent, even if the perpetrator reasonably 

believed that consent were present.   




                                    ‐13‐ 
                        EFSTATHIADIS V. HOLDER 

      The BIA applied the familiar test that, to qualify as a CIMT, 

the elements of the crime must demonstrate “an evil intent, or 

depraved or vicious motive.”  Decision of the BIA, at 2, Joint App’x 

Vol. 1, at 128.  Our precedents have also emphasized the importance 

of an evil intent, variously describing the requirement as “a vicious 

motive or corrupt mind,” or “[a]n evil or malicious intent,” and 

noting that “corrupt scienter is the touchstone of moral turpitude” 

and that “it is in the intent that moral turpitude inheres.”  Michel v. 

I.N.S., 206 F.3d 253, 263 (2d Cir. 2000) (internal quotation marks 

omitted) (collecting cases); see Mendez, 547 F.3d at 347 (“Whether a 

crime is one involving moral turpitude depends on the offender’s 

evil intent or corruption of the mind.” (internal quotation marks 

omitted)). 

      But the intent to receive sexual gratification, standing alone, is 

not evil.  The requisite mens rea, if any, applicable to the lack of 

consent element is thus relevant to our determination whether 




                                   ‐14‐ 
                       EFSTATHIADIS V. HOLDER 

C.G.S. § 53a‐73a(a)(2) is a CIMT.  So, too, might be a circumstance 

such as the age of the alleged victim. 

      Nothing in this opinion should be taken to imply that we are 

holding that negligence as to lack of consent combined with the 

intent to receive sexual gratification renders C.G.S. § 53a‐73a(a)(2) a 

CIMT.  Similarly, nothing should be understood to imply that 

knowledge of lack of consent is the minimum mens rea required for a 

CIMT.  We expressly decline to reach these questions.  We conclude 

only that in the context of a conviction arising under C.G.S. § 53a‐

73a(a)(2), where the only factors affecting the moral character of the 

crime are the intention to receive sexual gratification (or to 

humiliate) and the mens rea associated with lack of consent, strict 

liability as to lack of consent would not lend support to 




                                  ‐15‐ 
                                       EFSTATHIADIS V. HOLDER 

categorization as a CIMT, even if we might, on further analysis and 

other bases, conclude that such categorization were appropriate.3 

           The Government argues that Connecticut provides for a 

mistake‐of‐fact defense that would protect a defendant who 

reasonably believed he or she had consent.  Indeed, sexual assault 

statutes sometimes do not specify a mens rea as to consent when, in 

operation, a recognized mistake of fact defense acts as a proxy for 

mens rea in this context.  See Robin Charlow, Bad Acts in Search of a 

Mens Rea: Anatomy of a Rape, 71 Fordham L. Rev. 263, 276 (2002); 

see also Peter Westen, The Logic of Consent 147 (2004) (“A lack of 

                                              
3 By way of example as to factors that, if relevant, would affect our 
analysis, we note that Efstathiadis was not charged with fourth degree 
sexual assault involving a minor.  See C.G.S. § 53a(a)(1)(A)‐(B).  We 
therefore express no opinion as to whether a conviction under that 
subpart, or a different sexual assault statute involving a minor victim, 
would constitute a CIMT even in the absence of a mental component as to 
lack of consent.  Cf. Mehboob v. AG of the United States, 549 F.3d 272, 278 (3d 
Cir. 2008) (observing “the consensus that moral turpitude inheres in strict 
liability sex offenses” involving minors or children (citing cases)); 
Marinelli v. Ryan, 285 F.2d 474, 475‐76 (2d Cir. 1961) (“We have no doubt 
that” C.G.S. § 53‐216, the indecent touching of a minor under the age of 
sixteen, “involves moral turpitude.”). 



                                                 ‐16‐ 
                        EFSTATHIADIS V. HOLDER 

‘wrongful intent’ regarding a victim’s non‐consent is a defense of 

mens rea, and it obtains when a victim’s conduct is such as to cause a 

defendant reasonably ‘to assume’ that she is voluntarily acquiescing 

to sexual intercourse in her mind even if she is not.”).  We are 

uncertain, however, as to whether this is the rule in Connecticut.  As 

relevant here, a mistake‐of‐fact defense applies where a “factual 

mistake negated the mental state required for the commission of an 

offense.”  C.G.S. § 53a‐6(a)(1).  So mistake of fact as to consent is a 

defense if and only if Connecticut requires the prosecution to prove 

a mental state related to lack of consent—the very question we are 

unable to answer. 

      The Government also relies on the Connecticut Supreme 

Court’s decision in State v. Smith, 554 A.2d 713 (Conn. 1989).  In that 

case, the Connecticut Supreme Court appeared to speak generally 

about the nature of consent: 

      While  the  word  “consent”  is  commonly  regarded  as 
      referring  to  the  state  of  mind  of  the  complainant  in  a 


                                    ‐17‐ 
                                       EFSTATHIADIS V. HOLDER 

           sexual  assault  case,  it  cannot  be  viewed  as  a  wholly 
           subjective concept.  Although the actual state of mind of 
           the  actor  in  a  criminal  case  may  in  many  instances  be 
           the  issue upon  which  culpability  depends,  a defendant 
           is  not  chargeable  with  knowledge  of  the  internal 
           workings of the minds of others except to the extent that 
           he  should  reasonably  have  gained  such  knowledge 
           from his observations of their conduct. . . .  [W]hether a 
           complainant  has  consented  to  intercourse  depends 
           upon  her  manifestations  of  such  consent  as  reasonably 
           construed.  If the conduct of the complainant under all 
           the  circumstances  should  reasonably  be  viewed  as 
           indicating consent to the act of intercourse, a defendant 
           should not be found guilty because of some undisclosed 
           mental reservation on the part of the complainant.  

Id. at 717.   

           Smith, however, considered a prosecution for sexual assault in 

the first degree, id. at 714, not the fourth, and we are aware of no 

instances in which Smith has been applied to sexual assault in the 

fourth degree.4  Moreover, the court’s holding in Smith relied upon 


                                              
4 We note that the Government does argue that none of the reported cases 
involving application of C.G.S. § 53a‐73a(a)(2) appears to have imposed 
liability on a defendant who reasonably believed he had consent.  But 
even assuming, arguendo, that the Government is correct, these cases do 
not discuss whether Smith is applicable in this context. 



                                                 ‐18‐ 
                       EFSTATHIADIS V. HOLDER 

features of sexual assault in the first degree that are not applicable to 

sexual assault in the fourth degree.  At the time Smith was decided, 

sexual assault in the first degree applied “to a person who compels 

another person to engage in sexual intercourse by the use of force or 

by the threat of use of force which reasonably causes such person to 

fear physical injury.”  Id. at 716 (internal quotation marks and 

ellipses omitted).  The Connecticut Supreme Court reasoned that 

“[a] finding that a complainant had consented would implicitly 

negate a claim that the actor had compelled the complainant by 

force or threat to engage in sexual intercourse.”  Id. at 717; see Crim. 

Jury Instructions § 7.1 (characterizing Smith by stating that 

“[c]onsent, often raised as a defense, is more exactly a denial of the 

element of compulsion”).  Sexual assault in the fourth degree 

requires no analogous force or threat through which a reasonable 

belief of consent defense could be imputed. 




                                  ‐19‐ 
                        EFSTATHIADIS V. HOLDER 

      In sum, we are left uncertain about the likelihood that the 

Connecticut courts would permit a defendant to be convicted under 

C.G.S. § 53a‐73a(a)(2) where the defendant reasonably believed that 

consent was present.  On the one hand, the statute, elements as 

recited in the cases, and jury instructions suggest strict liability.  On 

the other hand, we are unable to find a case where we are confident 

strict liability was imposed and the Connecticut Supreme Court has 

spoken generally to the issue of consent in a manner that suggests 

strict liability is inappropriate.  Even if Connecticut would not apply 

strict liability to the lack of consent element, we are unable to 

discern what level of mens rea would be applied.   

      We have the authority to certify an open question of law to the 

Connecticut Supreme Court.  C.G.S. § 51‐199b(d) (“The Supreme 

Court may answer a question of law certified to it by a court of the 

United States . . . .”); Second Cir. Local R. 27.2(a) (“If state law 

permits, the court may certify a question of state law to that state’s 




                                    ‐20‐ 
                                       EFSTATHIADIS V. HOLDER 

highest court.”).  “Where a question of statutory interpretation 

implicates the weighing of policy concerns, principles of comity and 

federalism strongly support certification.”  Parrot v. The Guardian Life 

Ins. Co. of Am., 338 F.3d 140, 144 (2d Cir. 2003) (internal quotation 

marks omitted).  Whether or not Connecticut imposes strict liability 

for intentional sexual touching without consent implicates important 

policy concerns, as is clear from the Connecticut Supreme Court’s 

decision in Smith.  Certification, therefore, is appropriate in this 

case.5 




                                              
5 While a petition is pending in this Court, the Government’s forbearance 
policy assures that the filing of a motion to stay removal, as has been done 
here, will suffice to prevent removal.  Of course, our decision to certify 
questions of law to the Connecticut Supreme Court does not alter in any 
way the fact that Efstathiadis’ petition is pending before this Court.  
Should the Government disagree, we expect it to inform us promptly so 
that we might decide the pending motion to stay removal.  Cf. In re 
Immigration Petitions for Review Pending in the U.S. Court of Appeals for the 
Second Circuit, 702 F.3d 160, 162 (2d Cir. 2012). 



                                                 ‐21‐ 
                        EFSTATHIADIS V. HOLDER 

                            CONCLUSION 

      Under federal immigration law, Efstathiadis’ removal turns 

on whether the crime he was convicted of—C.G.S. § 53a‐73a(a)(2)—

is a CIMT.  The answer to that question, in turn, implicates the level 

of mens rea applicable to C.G.S. § 53a‐73a(a)(2)’s lack of consent 

element.  Because we are unable to predict what level of mens rea the 

Connecticut courts would require, and because the issue involves 

the weighing of important policy considerations, we respectfully 

certify the following questions to the Connecticut Supreme Court: 

   (1) Is C.G.S. § 53a‐73a(a)(2) a strict liability offense with respect to 
       the lack of consent element? 

   (2) If C.G.S. § 53a‐73a(a)(2) is not a strict liability offense with 
       respect to the lack of consent element, what level of mens rea 
       vis‐à‐vis that element is required to support a conviction? 

      Accordingly, it is hereby ORDERED that the Clerk of this 

Court transmit to the Connecticut Supreme Court a Certificate, as set 

forth below, together with a complete set of the briefs, appendices, 

and record filed by the parties in this Court.  The parties are further 



                                   ‐22‐ 
                      EFSTATHIADIS V. HOLDER 

ORDERED to bear equally such costs and fees, if any, as may be 

required by the Connecticut Supreme Court. 

                           CERTIFICATE 

      The foregoing is hereby certified to the Connecticut Supreme 

Court pursuant to Second Circuit Local Rule 27.2(a) and Connecticut 

General Statute § 51‐199b(d), as ordered by the United States Court 

of Appeals for the Second Circuit. 




                                 ‐23‐